DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 1/25/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 have been amended.
Claim 31 is new.
Claim 1-31  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejection is herein maintained for reasons set forth below.
With the amendment of claims 1-31, applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection. Binyamin et al. and Jagadish et al. do not teach “the user input configuration including a mapping between a set of user-specific gestures and a set of standard gestures, the user input configuration being input to a touch screen device via a user input configuration interface,” etc.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0002]-[0008]) that physicians and radiologist have a need to be able to effectively and efficiently view, share and save medical images while at the same time maintaining the confidentiality of Protected Health Information (PHI). So a need exists to organize these human interactions by controlling cloud-based image processing using the steps of “registering user input configurations, receiving medical image data, segregating PHI-data and non-confidential data, encrypting PHI-data, sending data packages, receiving user-specific gesture controls cloud-based image processing and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant. 
Claim(s) 1-31 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 10 and 27 is/are directed to the abstract idea of “controlling cloud-based image processing,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-31 recite an abstract idea.
Claim(s) 1, 10 and 27 is/are directed to the abstract idea of “controlling cloud-based image processing,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-31 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, system/method for performing the steps of “registering user input configurations, receiving medical image data, segregating PHI-data and non-controlling cloud-based image processing,” etc. The limitation of “registering user input configurations, receiving medical image data, segregating PHI-data and non-confidential data, encrypting PHI-data, sending data packages, receiving user-specific gesture signals, mapping gesture, signals, generating control instructions, processing medical image data” (Claim 1), “receiving user input configurations, registering user input configurations, accessing medical image data, segregating PHI-data and non-confidential image data, encrypting PHI-data, sending data packages, decrypting data packages, receiving user-specific gesture signals, mapping user-specific gesture signals, generating control instructions, processing medical image data” (Claim 10), “receiving user input configurations, register user input configurations, accessing medical image data, segregating PHI-data and non-confidential image data, encrypting PHI-data, sending data packages, decrypting data packages, receiving user-specific gesture signals, mapping user-specific gesture signals, generating control instructions, processing medical image data” (Claim 27), etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “registering user input configurations, receiving medical image data, segregating PHI-data and non-confidential data, encrypting PHI-data, sending data packages, receiving user-specific gesture signals, mapping gesture, signals, generating control instructions, processing medical image data” (Claim 1), “receiving user input configurations, registering user input configurations, accessing Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-31 recite an abstract idea. 
The claim(s) recite(s) in part, system/method for performing the steps of “registering user input configurations, receiving medical image data, segregating PHI-data and non-confidential data, encrypting PHI-data, sending data packages, receiving user-specific gesture signals, mapping gesture, signals, generating control instructions, processing medical image data” (Claim 1), “receiving user input configurations, registering user input configurations, accessing medical image data, segregating PHI-data and non-confidential image data, encrypting PHI-data, sending data packages, decrypting data packages, receiving user-specific gesture signals, mapping user-specific gesture signals, generating control instructions, processing medical image data” (Claim 10), “receiving user input configurations, register user input configurations, accessing medical image data, segregating PHI-data and non-confidential image data, encrypting PHI-data, sending data packages, decrypting data packages, receiving user-specific gesture signals, mapping user-specific gesture signals, generating control instructions, processing medical image data” (Claim 27), etc., that is “controlling cloud-based image processing,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-31 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, DICOM appliances, cloud servers, gesture reception units (Applicant’s Specification [0052]-[0054]), etc.) to perform steps of “registering user input configurations, receiving medical image data, segregating PHI-data and non-confidential data, encrypting PHI-data, sending data packages, receiving user-specific gesture signals, mapping gesture, signals, generating control instructions, processing medical image data” (Claim 1), “receiving user input configurations, registering user input configurations, accessing medical image data, segregating PHI-data and non-confidential image data, encrypting PHI-data, sending data packages, decrypting data packages, receiving user-specific gesture signals, mapping user-specific gesture signals, generating control instructions, processing medical image data” (Claim 10), “receiving user input configurations, register user input configurations, accessing medical image data, segregating PHI-data and non-confidential image data, encrypting PHI-data, sending data packages, decrypting data packages, receiving user-specific gesture signals, mapping user-specific gesture signals, generating control instructions, processing medical image data” (Claim 27), etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea.
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, DICOM appliances, cloud servers, gesture reception units, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, DICOM appliances, cloud servers, gesture reception units, etc.). At paragraph(s) [0052]-[0054], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processors, DICOM appliances, cloud servers, gesture reception units,” etc. to perform the functions of “registering user input configurations, receiving medical image data, segregating PHI-data and non-confidential data, encrypting PHI-data, sending data packages, receiving user-specific gesture signals, mapping gesture, signals, generating control instructions, processing medical image data” (Claim 1), “receiving user input configurations, registering user input configurations, accessing medical image data, segregating PHI-data and non-confidential image data, encrypting PHI-data, sending data packages, decrypting data packages, receiving user-specific gesture signals, mapping user-specific gesture signals, generating control instructions, processing medical image data” (Claim 10), “receiving user input configurations, register user input configurations, accessing medical image data, segregating PHI-data and non-confidential image data, encrypting PHI-data, sending data packages, decrypting data packages, receiving user-specific gesture signals, mapping user-specific gesture signals, generating control instructions, processing medical image data” (Claim 27), etc. The recited “processors, DICOM appliances, cloud servers, gesture reception units,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-31 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 2-9, 11-26, and 28-31 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-9 and 11-26 and 28-31 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-9 and 11-26 and 28-31 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 10 and 27.

Response to Arguments
Applicant’s arguments filed 1/25/2021 with respect to claims 1-31 have been fully considered and they are partially persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 1/25/2021.
Applicant’s arguments filed on 1/25/2021 with respect to claims 1-31 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Binyamin et al. and Jagadish et al. do not render obvious the present invention because Binyamin et al. and Jagadish et al. do not disclose “the user input configuration including a mapping between a set of user-specific gestures and a set of standard gestures, the user input configuration being input to a touch screen device via a user input configuration interface,” etc. in the previously presented and/or presently amended claims, and (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), Applicant’s arguments with regard to the application of Binyamin et al. and Jagadish et al. to the amended and new limitations have been found persuasive. Binyamin et al. and Jagadish et al. do not teach “the user input configuration including a mapping between a set of user-specific gestures and a set of standard gestures, the user input configuration being input to a touch screen device via a user input configuration interface,” etc. Applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
User Interface
Applicant’s gesture-based user interface is generically claimed with no distinguishable patentable features. Applicant’s argument is not persuasive.
Core Wireless
Further, the claims in Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., LG Electronics Mobilecomm U.S.A., Inc. provide a technical solution to a problem rooted in computer technology (i.e. an improvement in the functioning of computers, particularly those with small screens). The claims were found to be directed to a non-abstract improvement in user interfaces for electronic devices with small screens. Simply adding a generic computing device that performs routine and conventional functions or presenting abstract claims that are directed to generalized steps to be performed on a computer using conventional computer activity (i.e. “registering user input configurations, receiving medical image data, segregating PHI-data and non-confidential data, encrypting PHI-data, sending data packages, receiving user-specific gesture signals, mapping gesture, signals, generating control instructions, processing medical image data” (Claim 1), “receiving user input configurations, registering user input configurations, accessing medical image data, segregating PHI-data and non-confidential image data, encrypting PHI-data, sending data packages, decrypting data packages, receiving user-specific gesture signals, mapping user-specific gesture signals, generating control instructions, processing medical image data” (Claim 10), “receiving user input configurations, register user input configurations, accessing medical image data, segregating PHI-data and non-confidential image data, encrypting PHI-data, sending data packages, decrypting data packages, receiving user-specific gesture signals, mapping user-specific gesture signals, generating control instructions, processing medical image data” (Claim 27), etc.) is not equivalent or similar to addressing a user interfaces for electronic devices with small screens challenge as is the case in Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., LG Electronics Mobilecomm U.S.A., Inc. While the claims are directed to a process that is performed on a computer, they are not directed to a user interface for electronic devices with small screens challenge.  In fact, the claims are not directed to user interfaces for electronic devices with small screens at all or functions that are particular to user interfaces for electronic devices with small screens as is the case in the claims of Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., LG Electronics Mobilecomm U.S.A., Inc. managing interactions between people and thus grouped as a certain method of organizing human interactions. Accordingly, the claims recite an abstract idea. As explained above, this judicial exception is not integrated into a practical application. Further, as explained above, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claims are not patent eligible. Applicant’s argument is not persuasive.
Trading Technologies International
Further, the claims in Trading Technologies International, Inc. v CQT, Inc. provide a technical solution to a problem rooted in computer technology (i.e. the problems of prior graphical user interfaces in the context of computerized trading relating to speed, accuracy and usability). The claims were found to be directed to a non-abstract improvement in existing graphical user interface devices that have no “pre-electronic trading analog”. Simply adding a generic computing device that performs routine and conventional functions or presenting abstract claims that are directed to generalized steps to be performed on a computer using conventional computer activity (i.e. “registering user input configurations, receiving medical image data, segregating PHI-data and non-confidential data, encrypting PHI-data, sending data packages, receiving user-specific gesture signals, mapping gesture, signals, generating control instructions, processing medical image data” (Claim 1), “receiving user input configurations, registering user input configurations, accessing medical image data, segregating PHI-data and non-confidential image data, encrypting PHI-data, sending data packages, decrypting data packages, receiving user-specific gesture signals, mapping user-specific gesture signals, generating control instructions, processing medical image data” (Claim 10), “receiving user input configurations, register user input configurations, accessing medical image data, segregating PHI-data and non-confidential image data, encrypting PHI-data, sending data packages, decrypting data packages, receiving user-specific gesture signals, mapping user-specific gesture signals, generating control instructions, processing medical image data” (Claim 27), etc.) is not equivalent or similar to addressing a graphical user interface in the context of computerized trading challenge as is the case in Trading Technologies International, Inc. v CQT, Inc. While the claims are directed to a process that is performed on a computer, they are not directed to a graphical user interface in the context of managing interactions between people and thus grouped as a certain method of organizing human interactions. Accordingly, the claims recite an abstract idea. As explained above, this judicial exception is not integrated into a practical application. Further, as explained above, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claims are not patent eligible. Applicant’s argument is not persuasive.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Hazra et al. (US 2017/0123487) disclose a system and methods for on-body gestural interfaces and projection displays.
Soutschek et al. (Reference U) disclose 3-D gesture-based scene navigation in medical imaging applications using Time-of-Flight cameras.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626